COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THOMAS MARK RICHARDSON,                        §
                                                                No. 08-12-00076-CV
              Appellant,                        §
                                                                  Appeal from the
 v.                                             §
                                                                205th District Court
 JULIE ANA RICHARDSON,                          §
                                                             of Hudspeth County, Texas
              Appellee.                         §
                                                                  (TC# CV-4130)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs in this Court, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.